The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the disclosure for the claimed limitation of “a first/second conductive structure”, as recited in claims 1 and 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauder et al. (6,130,823) and supported by Doi et al. (5,356,661).
Regarding claims 1 and 8-9, Lauder et al. teach in figure 2 and related text a semiconductor device comprising: 
a substrate 34 having/comprising an electrically conductive pattern 12 disposed adjacent to a top major surface and conductive lands 22 (see figure 1) disposed adjacent to an opposing bottom major surface, wherein the electrically conductive pattern 12 and the conductive lands 22 are electrically connected to each other, and wherein the conductive lands comprise a first conductive land and a second conductive land;
a first semiconductor die 14 (lower chip) mounted to the bottom major surface of the substrate 34; 
an electronic component 14 (upper chip) electrically connected to the electrically conductive pattern 12 of the substrate and mounted to the top major surface of the substrate; 
a first package body 18 encapsulating the first semiconductor die and comprising a bottom exterior surface distal to the substrate bottom surface;
a second package body 18 encapsulating the electronic component; 
a first conductive structure (the plurality of vias structures) extending from a first conductive land 22 towards a bottom exterior surface of the first package body; and 
a second conductive structure (another plurality of vias structures) extending from a second conductive land towards the bottom exterior surface of the first package body, wherein: 
the first conductive structure comprises the first outer surface exposed from the bottom exterior surface of the first package body 18 and configured as a first external electrical interconnect structure; and 
the second conductive structure comprises the second outer surface exposed from the bottom exterior surface of the first package body 18 and configured as a second external electrical interconnect structure.
Lauder et al. do not explicitly state using element 34 as a substrate.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use element 34 as a substrate in Lauder et al.’s device, in order to simplify the processing steps of making the device and in order to provide adequate heat dissipation to the device (since Lauder et al. teach that element 34 comprises heat transfer material).
Doi et al. is cited as evidence that it is well-known in the art to form a substrate of a heat transfer material (see figure 2, element 1 and related text).

Regarding claim 2, Lauder et al. teach in figure 2 and related text that the first conductive structure comprises a first conductive via; the second conductive structure comprises a second conductive via; and the first outer surface and the second outer surface are adapted for receiving a conductive solder structure.

Regarding claim 3, Lauder et al. teach in figure 2 and related text that the first conductive structure comprises a first reflowed conductive ball; and the second conductive structure comprises a second reflowed conductive ball.

Regarding claims 4 and 12, Lauder et al. teach in figure 2 and related text that the first semiconductor die comprises a first side and a second side opposite to the first side; the first side of the first semiconductor die faces the bottom major surface of the substrate 34 and is mounted to a portion of the conductive lands with conductive solder structures 12; the first package body contacts portions of the first side and contacts the bottom major surface of the substrate; and the second package body contacts the top major surface of the substrate.

Regarding claims 5 and 9, Lauder et al. teach in figure 2 and related text a third conductive structure extending vertically from the top major surface of the substrate towards a top exterior surface of the second package body.  Lauder et al. do not explicitly state that a fourth conductive structure extending vertically from the top surface of the substrate towards to the top exterior surface of the second package body such that the electronic component is interposed between the third conductive structure and the fourth conductive structure in a cross-sectional view.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a fourth conductive structure extending vertically from the top surface of the substrate towards to the top exterior surface of the second package body such that the electronic component is interposed between the third conductive structure and the fourth conductive structure in a cross-sectional view in Lauder et al.’s device, in order to provide better external connections to the device.

Regarding claim 6, Lauder et al. teach in figure 2 and related text that the third conductive structure comprises a third conductive via; the fourth conductive structure comprises a fourth conductive via; the third conductive via comprises a third outer surface exposed from the top exterior surface of the second package body; the fourth conductive via comprises a fourth outer surface exposed from the top exterior surface of the second package body; and the third outer surface and the fourth outer surface are adapted for receiving conductive solder structures.

Regarding claim 7, Lauder et al. teach in figure 2 and related text that the first semiconductor die is electrically coupled to one or more of the first conductive structure and the second conductive structure; and the electronic component comprises a second semiconductor die.

Regarding claim 8, Lauder et al. teach in figure 2 and related text that the electrically conductive pattern 12 and the conductive lands 22 are separated by an intervening insulating layer 18, and
	the first package body portion encapsulating the semiconductor component and at least portions of the bottom major surface of the substrate.

Regarding claim 10, Lauder et al. teach in figure 2 and related text that one or more of the first conductive structure, the second conductive structure, the third conductive structure, or the fourth conductive structure comprise a via filled with a conductive material.

Regarding claim 11, Lauder et al. teach in figure 2 and related text that the third conductive structure comprises a third outer surface exposed from a top exterior surface of the second package body portion.


Response to Arguments
	1.	Applicants argue that there is support for the first conductive structure and the second conductive structure, because “non-limiting examples of such structures are shown and described in FIG. 3 as elements 350 on both sides of element 325”. 

	1.	The present application is div. of application #16/025,465 which in turn is a div. of application #15/390,568.  There is no support in application #15/390,568 for the elements called “first conductive structure” and “second conductive structure”, as recited in the present application.

	2.	Applicants argue that elements 14 are not mounted to either major surface of element 34, because “in the top module substrate 10 is intervening between element 14 and element 34”.

	2.	Although element 10 “intervenes” between element 14 and element 34, elements 14 are still mounted to major surfaces of element 34 via element 10. The fact that an element is mounted on a substrate via other elements, such as glue e.g., does not mean that said element is not mounted on the substrate.  In fact, even in the present invention, the semiconductor die is mounted on the substrate while element 323 intervenes there-between.

	3.	Applicants argue, regarding claims 4 and 12, that “in Lauder, element 18 in the top module does not contact element 34”.

	3.	The first and second package bodies are collectively being elements 18 and 10, located above and below substrate 34.  Therefore, the first package body contacts portions of the first side and contacts the bottom major surface of the substrate and the second package body contacts the top major surface of the substrate, as required by claim 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
9/10/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800